Name: Commission Regulation (EC) NoÃ 1156/2007 of 3 October 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (MÃ ¼nchener Bier (PGI))
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  marketing;  beverages and sugar;  consumption
 Date Published: nan

 4.10.2007 EN Official Journal of the European Union L 258/13 COMMISSION REGULATION (EC) No 1156/2007 of 3 October 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (MÃ ¼nchener Bier (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and having regard to Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Germany's request for approval of amendments to the specification for the protected geographical indication MÃ ¼nchener Bier registered under Commission Regulation (EC) No 1107/96 (2). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union as required by Article 6 of that Regulation (3). As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2156/2005 (OJ L 342, 24.12.2005, p. 54). (3) OJ C 316, 22.12.2006, p. 2. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006 Class 2.1. Beer GERMANY MÃ ¼nchener Bier (PGI)